Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 1 of 26 PageID #: 1108




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF DELAWARE


   SAMSUNG ELECTRONICS CO.,
   LTD.,
                    Plaintiff,

   v.                                                Civil Action 15-1059-CFC

   IMPERIUM IP HOLDINGS
   (CAYMAN), LTD.,
                     Defendant.


         DEFENDANT IMPERIUM IP HOLDINGS (CAYMAN), LTD.’S
                     MOTION TO TRANSFER

        Defendant Imperium IP Holdings (Cayman), Ltd., (“Imperium”) moves to

  transfer this action to the Eastern District of Texas. The grounds for this motion are

  set forth in Defendant Imperium IP Holdings (Cayman), Ltd.’s Opening Brief in

  Support of Motion to Transfer, filed contemporaneously with this motion.

                                         STRADLEY RONON
                                         STEVENS & YOUNG, LLP


                                                /s/ Joelle E. Polesky
                                         Joelle E. Polesky (ID No. 3694)
                                         1000 N. West Street, Suite 1200
                                         Wilmington, DE 19801
                                         Tel: 302 295-4856
                                         Email: jpolesky@stradley.com

                                         Attorneys for Defendant, Imperium IP
                                         Holdings (Cayman), Ltd.
  Dated: May 11, 2020

                                            1
                                                                                4555982v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 2 of 26 PageID #: 1109




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF DELAWARE


   SAMSUNG ELECTRONICS CO.,
   LTD.,
                    Plaintiff,

   v.                                              Civil Action 15-1059-CFC

   IMPERIUM IP HOLDINGS
   (CAYMAN), LTD.,
                     Defendant.


         DEFENDANT IMPERIUM IP HOLDINGS (CAYMAN), LTD.’S
         OPENING BRIEF IN SUPPORT OF MOTION TO TRANSFER



                                       Joelle E. Polesky (ID No. 3694)
                                       Stradley Ronon Stevens & Young, LLP
                                       1000 N. West Street, Suite 1200
                                       Wilmington, DE 19801
                                       Tel: 302 295-4856
                                       Email: jpolesky@stradley.com

                                       Attorneys for Defendant, Imperium IP
                                       Holdings (Cayman), Ltd.
  OF COUNSEL:

  Gregory L. Ewing (to be admitted pro hac vice)
  Potomac Law Group, PLLC
  1300 Pennsylvania Avenue, NW
  Washington, DC 20004
  Tel: 202 204-3005
  Email: gewing@potomaclaw.com

  Dated: May 11, 2020



                                                                          4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 3 of 26 PageID #: 1110




                                              TABLE OF CONTENTS

  TABLE OF AUTHORITIES .................................................................................... ii
  NATURE AND STAGE OF PROCEEDINGS ........................................................ 1
  STATEMENT OF RELEVANT FACTS ................................................................. 2
  I.          Imperium’s patent-infringement litigation in Texas ...................................... 2
         A.       Imperium’s 2011 action against Sony ........................................................2
         B.       Imperium’s 2014 action against Samsung..................................................3
         C.       The Texas court repeatedly denies Samsung’s untimely attempts to
                  assert its Sony-license theory. ....................................................................4
         D.       Samsung’s Federal Circuit Appeals ...........................................................8
  II.         Samsung’s collateral action in this Court ....................................................... 9
  ARGUMENT .......................................................................................................... 11
  I.          Legal Standard .............................................................................................. 11
  II.       Samsung cannot satisfy the requirements of Delaware law to be
            considered a third-party beneficiary under the SLA. ................................... 12
         A.    There is no evidence that the contracting parties intended to benefit
               a third party through the contract .............................................................13
         B.    There is no evidence the contracting parties intended that a third-
               party benefit serve as a gift or satisfaction of a preexisting
               obligation to the third party ......................................................................15
         C.       There is no evidence that benefiting the third party was a material
                  aspect to the parties agreeing to contract..................................................16
  III.        The Eastern District of Texas is still the most appropriate forum for
              this dispute. ................................................................................................... 18
  CONCLUSION ....................................................................................................... 21




                                                                  i
                                                                                                                      4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 4 of 26 PageID #: 1111




                                      TABLE OF AUTHORITIES

  Cases

  Am. Fin. Corp.v. Computer Sciences Corp.,
   558 F. Supp. 1182 (D. Del. 1983) ........................................................................16

  Amirsaleh v. Board of Trade of the City of New York, Inc.,
   2008 WL 4182998 (Del. Ch. Sept. 11, 2008) ......................................................12

  Collins v. Mary Kay, Inc., 874 F.3d 176 (3d Cir. 2017) ..........................................11

  Community Ass’n Underwriters of America v. Rhodes Dev. Group, Inc.,
   488 Fed. Appx. 547 (3d Cir. 2012) ......................................................................14

  E.I. DuPont de Nemours and Co. v. Rhone Poulenc Fiber and Resin
    Intermediates, S.A.S., 269 F.3d 187 (3d Cir. 2001) .............................................15

  Eastman Chemical Co. v. AlphaPet Inc., 2011 WL 6004079 (D. Del. 2011) .........15

  Empire Fire & Marine Insur. Co. v. Miller,
   2012 WL 1151030 (Del. Comm. Pl. Apr. 5, 2012) ..............................................13

  Freedom Mortg. Corp. v. Irwin Fin. Corp.,
    2009 WL 763899 (D. Del. Mar. 23, 2009) ...........................................................19

  Galvagna v. Marty Miller Constr., Inc.,
   1997 WL 720463 (Del. Super. Ct. Sep. 19, 1997) ...............................................13

  Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co.,
    203 F. Supp.3d 755 (E.D. Tex. 2016). .................................................................20

  Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co.,
    749 Fed. App’x 989 (Fed. Cir. 2019) .....................................................................8

  In re Amendt, 169 Fed. App'x 93 (3d Cir. 2006)…………………………………….….19

  In re McGraw-Hill Global Education Holdings LLC,
    909 F.3d 48 (3d Cir. 2018) ...................................................................................11




                                                          ii
                                                                                                         4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 5 of 26 PageID #: 1112




  Insituform of N. Am., Inc. v. Chandler, 534 A.2d 257 (Del. Ch. 1987) ........... 12, 16

  Jumara v. State Farm Ins. Co., 55 F.3d 873 (3d Cir. 1995). ............................ 18, 20

  Madison Realty Partners 7, LLC v. AG ISA, LLC,
   2001 WL 406268 (Del. Ch. Apr. 17, 2011) .........................................................12

  Mitek Sys., Inc. v. United Servs. Auto. Ass’n,
   2012 WL 3777423 (D. Del. Aug. 30, 2012) ........................................................19

  Peter Schoenfeld Asset Management LLC v. Shaw,
    2003 WL 21649926 (Del. Ch. July 10, 2003) ......................................................14

  Reserves Dev. LLC v. Severn Sav. Bank, FSB,
    2007 WL 4054231 (Del. Ch. Nov. 9, 2007) .................................................. 12, 13

  United Rentals, Inc. v. RAM Holdings, Inc., 937 A.2d 810 (Del. Ch. 2007) ..........14


  Statutes

  28 U.S.C. § 1404(a)………………………………………………………………………….11




                                                  iii
                                                                                            4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 6 of 26 PageID #: 1113




                     NATURE AND STAGE OF PROCEEDINGS

        After the Third Circuit’s remand, this Court granted Samsung permission to

  file its Second Amended and Supplemental Complaint (“SAC”) (D.I. 63). The Court

  then dismissed Imperium’s renewed motion to dismiss (D.I. 88). The Court further

  denied without prejudice to renew Imperium’s motion to transfer, requesting

  additional briefing on In re McGraw Hill and Samsung’s standing as an alleged

  third-party beneficiary to the Sony License Agreement.

                            SUMMARY OF ARGUMENT

        Imperium requests that the Court transfer this action to the Eastern District of

  Texas as that is the jurisdiction where (1) every one of the underlying facts to

  Samsung’s Complaint occurred, (2) the parties filed every document, (3) the Court

  heard all of the testimony relevant to this dispute, including the testimony of experts,

  and (4) the Court considered every legal argument made. Accordingly, the Court in

  the Eastern District of Texas is already intimately familiar with every aspect of this

  complex dispute.

        In a blatant attempt at forum shopping and to avoid the Texas Court that is

  most familiar with the issues it now raises and has ruled against it in the past,

  Samsung relies exclusively on its claim that it is a third-party beneficiary to the

  Sony-Imperium License Agreement (“SLA”).             However, as a matter of law,

  Samsung has no right to enforce the SLA’s forum selection clause. Moreover, as a


                                             1
                                                                                 4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 7 of 26 PageID #: 1114




  matter of law and fact, the Eastern District of Texas is the appropriate forum for this

  action. Consequently, transferring this case to the Eastern District of Texas for final

  resolution is the appropriate and just result.

                          STATEMENT OF RELEVANT FACTS

  I.        Imperium’s patent-infringement litigation in Texas
            In the early 2000s, ESS Technology was a global leader in developing and

  manufacturing digital-camera technology for cellphones, and Samsung was its

  largest customer.1 Imperium was formed in 2008, when ESS spun off its portfolio

  of about 70 digital-camera-related patents.

       A.      Imperium’s 2011 action against Sony
            In 2011, Imperium sued Sony, Apple, LG, and four other large Samsung

  competitors for infringing five patents, including Imperium’s ’884 patent.2 That

  litigation concluded two years later, when the defendants each signed confidential

  settlement-and-license agreements with Imperium.3 Under the Sony-Imperium

  License Agreement (“SLA”), Sony acquired a license to Imperium’s patent

  portfolio, and a release. 4 The SLA also disclaims all third-party-beneficiary rights


  1
         See generally E.D. Tex. Case 4:14-cv-00371 (“Texas Action”), D.I. 1 at ¶ 1.
  2
         See D.I. 63 at ¶ 2; E.D. Tex. Case 4:11-cv-163 (“Sony Action”), D.I. 1
  (asserting, inter alia, Imperium’s U.S. Patent No. 6,271,884).
  3
            See, Sony Action D.I. 512, 517, 522, 527, 531, 535, 536.
  4
       D.I. 10-1 (copy of SLA) at 3–4 (§§ 2.1, 2.2, 2.6); see also id. at 2 (defining
  “Covered Third Party Products”); D.I. 63 at ¶¶ 3–4.

                                              2
                                                                                 4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 8 of 26 PageID #: 1115




  “except as expressly provided,” and includes a Delaware forum-selection clause

  (which binds “Licensor and Licensee” and grants no related third-party rights).5

      B.      Imperium’s 2014 action against Samsung
           Imperium commenced its Texas action against Samsung in June 2014,

  alleging infringement of three patents. 6 The asserted ’884 patent was common to

  the previous Sony action, so Imperium’s complaint identified that as a related case.7

  Imperium’s complaint also identified 66 different examples of allegedly infringing

  Samsung cameras, laptops, tablets, and phones.8 After discovery began in January

  2015, Imperium served infringement contentions that specified additional accused

  products (for a total of 163).9

           Samsung’s interrogatory responses indicated that some of these products—

  including 34 of the 66 named in the complaint – contained Sony-manufactured

  image sensors. 10 This was consistent with Imperium’s obligations under the SLA,

  since these Sony components were superfluous to Imperium’s infringement

  claims.11


  5
       Id. at 10 (§§ 6.5, 6.7).
  6
       D.I. 63 at ¶ 5; Texas Action D.I. 1.
  7
       Texas Action D.I. 1 at ¶ 17.
  8
       Id. at ¶¶ 21, 32, 44.
  9
       See D.I. 63 at ¶ 7.
  10
       Texas Action D.I. 169-16 (identifying image sensors in accused products).
  11
       Such products invariably include third-party components, and Samsung’s
  were no exception. See, e.g., id. (identifying sensors from Panasonic, Texas
                                           3
                                                                               4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 9 of 26 PageID #: 1116




          After Imperium received consent from Sony, it produced a copy of the SLA

  to Samsung on April 2, 2015.12

     C.     The Texas court repeatedly denies Samsung’s untimely attempts to
            assert its Sony-license theory.
          The Texas court’s fact-discovery and summary-judgment deadline—

  September 9, 2015—passed without Samsung alleging a license defense premised

  on the SLA or any other Imperium license agreement. 13 Instead, on November 3,

  2015, Samsung first raised the SLA in the Texas Action via a request to file an “out-

  of-time” summary-judgment motion. 14 That was two months after the deadline,

  seven months after receiving the SLA from Imperium, and fifteen months after

  receiving the complaint. What is more, discovery showed that Samsung had been




  Instruments, and approximately ten other companies). But Imperium did not rely on
  Sony sensors to satisfy any element of the asserted patent claims, since some accused
  products had multiple cameras, and each phone, tablet or laptop contained at least
  one non-Sony sensor. The asserted ’029 patent claims also did not require an image
  sensor.
  12
         D.I. 37 (Samsung response to previous motion to dismiss) at 3.
  13
         Samsung’s answer alleged “[o]n information and belief” a placeholder
  defense based on “a covenant not to sue, an express and/or implied license, and/or
  [patent] exhaustion.” Texas Action D.I. 29 at ¶ 63. In responding to Imperium’s
  interrogatories, Samsung said its investigation was ongoing, and did not provide any
  further information until July 2015—when it specified an unrelated license theory
  based on an industry standards body. Id. D.I. 169-2 at 38–39.
  14
         Texas Action D.I. 155; see also D.I. 63 at ¶¶ 9–11.

                                           4
                                                                               4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 10 of 26 PageID #: 1117




   tracking the Sony Action, and had known of Sony settling “to Imperium’s

   satisfaction,” long before then.15

         On January 21, 2016, the Texas Court denied Samsung’s “out-of-time”

   summary-judgment request. In so doing, the Court rejected Samsung’s allegations

   that Imperium “obscured . . . that it [wa]s relying upon Sony sensors for purposes of

   infringement.”16 As the Court observed, Samsung knew or should have known,

   months before the deadline, “much of the information” it relied upon to support its

   summary judgment motion, and even if that were otherwise, waiting another eight

   weeks to raise such a “time-sensitive and impactful” issue was “significantly less

   excusable.”17 Nevertheless, the Court permitted Samsung to further brief how the

   SLA should affect trial, which was “rapidly approaching” and scheduled to begin on

   February 1, 2016. 18

         Samsung re-raised its Sony-license arguments in the court-permitted brief–

   and in its motions in limine, in a motion to submit supplemental expert reports, and


   15
          Just weeks after Imperium’s filing of the Sony action, Samsung hired a patent
   broker to try to purchase Imperium’s patents anonymously. See Fed. Cir. Case 18-
   1923, D.I. 31 at 9. Samsung then continued to track that litigation through the end
   of 2013. Id. at 22. In one October 31, 2013 email, Samsung’s broker informed a
   Samsung in-house attorney that the Sony Action had concluded and that Sony had
   “settled to Imperium’s satisfaction.” Id. at 21.
   16
          2016 WL 278971, at *2 (Texas Action D.I. 219).
   17
          Id. (further observing that Samsung had filed five other motions during these
   eight weeks).
   18
          Id. at *3.

                                            5
                                                                                4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 11 of 26 PageID #: 1118




   at the final pretrial conference.19 After hearing Samsung’s extensive arguments, the

   Texas Court refused to allow Samsung’s untimely Sony-license theory “to be

   inserted into this trial.” 20 But to ensure that it fully considered the issue, despite the

   last-minute nature of Samsung’s request, the Court promised Samsung the

   opportunity to continue to argue its Sony-license theory post-trial. 21

         After a seven-day trial, the jury found Samsung liable for willfully infringing

   Imperium’s ’884 and ’029 patents.22 Shortly thereafter, the Court ordered post-trial

   briefing on (1) “whether the [SLA] applies when accused products merely contain a

   licensed Sony device,” (2) “whether [Imperium] actually accuse[d] products of

   infringement by relying on licensed Sony devices,” (3) “whether [Samsung] waived

   the issue of the Sony License,” and (4) “whether any alleged concealment by

   [Imperium] bears on these issues.”23

         After considering the parties’ briefing, the Texas Court concluded that

   Samsung had “waived [its] defense based on the [SLA].”24 It again noted that

   Samsung had failed to assert the SLA “until well beyond the deadline for summary




   19
         Texas Action D.I. 186, 198, 227, 315.
   20
         Texas Action D.I. 315 at 35.
   21
         See id. at 36.
   22
         See D.I. 63 at ¶ 11.
   23
         Texas Action D.I. 254 at 2.
   24
         203 F. Supp. 3d 755, 761 (Texas Action D.I. 329).

                                               6
                                                                                     4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 12 of 26 PageID #: 1119




   judgment,” and had chosen “not to raise [it], even when they admit to becoming

   aware of the issue.”25 As the Court put it, “[i]f anything,” Samsung’s interrogatory

   responses “after receiving the [SLA] on April 2, 2015, indicated an active intention

   not to assert [it].”26 The Court also further considered and rejected Samsung’s

   allegations that Imperium had “concealed” any reliance on Sony components:

           [Imperium] maintains that it did not rely on Sony sensors and that its
           theory regarding the claims allows that “capturing a preparatory
           image” limitation can be performed by components other than an
           image sensor, such as an image processor …. [T]hat [Samsung]
           disagree[s] about the way in which the claim limitation should be
           read … does not demonstrate concealment or misconduct. 27
         On the same day of the decision on waiver, the Texas Court entered final

   judgment awarding Imperium approximately $20 million, a sum reflecting

   enhancement of damages “to the maximum extent allowable” under 35 U.S.C. § 284

   for Samsung’s “egregious” conduct during and before the litigation. 28 Despite

   already having one post-trial avenue to litigate its Sony-license arguments, Samsung

   repeated them in a Rule 50(b) motion a month after the judgment, 29 marking




   25
          Id. at 759–60.
   26
          Id. at 760 (emphasis in original).
   27
          203 F. Supp. 3d at 760 (Texas Action D.I. 329).
   28
          Id. at 763–64 (noting Samsung’s copying, “material misrepresentations under
   oath,” and failure to produce documents until after Imperium’s case-in-chief at trial);
   Texas Action D.I. 330.
   29
          Texas Action D.I. 337.

                                             7
                                                                                    4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 13 of 26 PageID #: 1120




   Samsung’s 17th brief on Sony-license issues in Texas. 30 The Court once again

   denied Samsung’s request, explaining that it had “already considered and rejected

   [Samsung’s] arguments regarding the Sony license defense.”31

        D.      Samsung’s Federal Circuit Appeals
             Samsung appealed the judgment and related attorney’s fees award to the

   Federal Circuit. Between the two appeals, Samsung devoted 51 pages to briefing

   Sony-license issues. 32 But Samsung repeatedly urged the Federal Circuit not to

   reach that or several other issues.33

             Samsung got what it asked for. On January 31, 2019, the Federal Circuit held

   that Samsung was entitled to judgment as a matter of law on whether a prior-art

   reference anticipated the asserted ’884 patent claims. The Federal Circuit thus

   eliminated all damages and fees awarded to Imperium without reaching, or ever

   mentioning, the SLA.34 The Federal Circuit concluded that it “need not reach any



   30
             See D.I. 42 at 1 n.1 (citing briefs).
   31
             See D.I. 42 at 1 n.1 (citing briefs).
   32
          See 3d Cir. Case No. 17-3445, Imperium Dec. 20, 2018 Resp. Br. at 1, n.2
   (citing pages).
   33
        Fed. Cir. Case No. 17-2107, D.I. 45 at 3; see also id. at 35; Fed. Cir. Case No.
   17-2107, D.I. 66 at 1, 2, 15; Fed. Cir. Case No. 18-1923, D.I. 28 at 7, D.I. 35 at 3.
   34
          Upon finding the ’884 claims invalid as anticipated, the court also reversed
   the attorney’s fees award because Imperium was “no longer the prevailing party.”
   Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co., 749 Fed. App’x 989,
   990 (Fed. Cir. 2019).

                                                     8
                                                                                 4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 14 of 26 PageID #: 1121




   of the remaining issues presented on the appeal and cross-appeal, all of which are

   mooted by the reversal of liability.”35

   II.   Samsung’s collateral action in this Court
         Shortly before trial in Texas, on November 16, 2015, Samsung commenced

   this collateral action, asserting claims predicated on Imperium’s pursuit of the Texas

   Action and allegations that Samsung had raised two weeks earlier in Texas, in

   connection with its “out-of-time” summary-judgment request.36               Days later,

   Samsung also filed an “emergency” motion seeking to enjoin the Texas Action.37

   But after hearing from the parties, this Court stayed this action instead. As the Court

   reasoned:

           [T]he dispute is before Judge Mazzan[t] who, being very familiar
           with the parties and the technology, is in a much better position to
           resolve the initial (if not the dispositive) issue, that is, has Imperium
           asserted infringement [in] the Texas litigation against products
           covered by the Sony Agreement and whether such assertions were
           made timely or concealed.” 38




   35
         Imperium, 757 Fed. App’x at 980.
   36
          Compare D.I. 2 (complaint) with Texas Action D.I. 155, 157 (alleging, inter
   alia third-party beneficiary status under the SLA, that the accused Samsung products
   are “Covered Third Party Products,” and that Imperium had “concealed” reliance on
   Sony sensors and breached the SLA).
   37
          D.I. 9. Samsung also filed a similar motion in Texas, which the Court there
   denied after adopting this Court’s reasoning. See Texas Action D.I. 171, 215.
   38
          D.I. 18 at 2.

                                              9
                                                                                       4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 15 of 26 PageID #: 1122




         After reassignment, this Court lifted the stay in August 2017.39 Samsung then

   filed a First Amended Complaint asserting the same causes of action, but with

   updated allegations and requests for relief based on the status of the Texas Action.40

   On September 11, 2017, Imperium moved to dismiss, urging four bases for relief

   that included res judicata and the first-filed rule.41 After full briefing, the Court

   granted the motion, finding that “the first-filed rule requires we dismiss without

   prejudice to Samsung to file any remaining claims in the Eastern District of Texas.”42

   As the Court explained:

          Samsung is duplicating litigation in Texas. Samsung is currently
          appealing Judge Mazzant’s specific finding Samsung waived a
          licensing defense to Imperium’s patent infringement action.
          Samsung’s defense derives from licensing provisions in the
          Agreement between Imperium and Sony. … Nevertheless, Samsung
          seeks to prosecute its claims against Imperium in this Court arguing
          Imperium breached the very same agreement by suing Samsung for
          infringement in Texas. … Samsung’s defenses, now dressed up as
          affirmative claims, do not belong in this second filed case. 43
         After the Third Circuit’s remand on this Court’s earlier dismissal, Imperium

   renewed its motion to dismiss and motion to transfer. The Court denied Imperium’s


   39
         D.I. 27.
   40
         D.I. 31. For instance, Samsung sought to have Imperium “reimburse” the
   damages awarded in Texas for “already-licensed products,” and to enjoin Imperium
   from recovering any post-judgment relief for Samsung’s continued sale of infringing
   products. E.g., id. at ¶¶ 15, 68–69.
   41
         D.I. 36 (alternatively arguing for transfer under 28 U.S.C. §1404(a)).
   42
         D.I. 44 at 6; see also D.I. 45 (order).
   43
         D.I. 44 at 6, 11.

                                            10
                                                                                 4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 16 of 26 PageID #: 1123




   motion to dismiss, finding that the Texas Court’s overruled decisions did not have

   res judicata effect. 44 The Court also denied Imperium’s motion to transfer requesting

   briefing specific to whether Samsung is an intended third-party beneficiary under In

   re McGraw-Hill Global Education Holdings LLC, 909 F.3d 48 (3d Cir. 2018). 45

                                      ARGUMENT

   I.     Legal Standard
          Under 28 U.S.C. § 1404(a), a district court may transfer a civil action “to

   another district where the case might have been brought, or to which the parties have

   consented, for the convenience of the parties and witnesses and in the interest of

   justice.” In re McGraw-Hill Global Education Holdings LLC, 909 F.3d 48, 57 (3d

   Cir. 2018). The party moving to transfer venue under section 1404(a) bears the

   burden of persuasion. See id. Although federal law controls the question of whether

   to enforce a forum selection clause, the “scope” of a forum selection clause is

   determined by state law. See id. at 58.       The scope is “ ‘whether the claims and

   parties involved in the suit are subject’ to the clause.” Id. (quoting Collins v. Mary

   Kay, Inc., 874 F.3d 176, 180 (3d Cir. 2017)). Thus, state law “typically governs ...

   whether the clause applies to a non-signatory as an intended beneficiary or closely




   44
      D.I. 88.
   45
      D.I. 89.

                                            11
                                                                                 4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 17 of 26 PageID #: 1124




   related party.” Id. Here, Samsung does not qualify as an intended beneficiary of the

   governing forum selection clause.

   II.   Samsung cannot satisfy the requirements of Delaware law to be
         considered a third-party beneficiary under the SLA.
         Samsung is not a party to the SLA, and therefore has no rights under that

   agreement unless it is a third-party beneficiary to that agreement, which it is not. It

   is a “general rule that strangers to a contract ordinarily acquire no rights under it

   unless it is the intention of the promisee to confer a benefit upon such third party.”

   Insituform of N. Am., Inc. v. Chandler, 534 A.2d 257, 268 (Del. Ch. 1987). Under

   Delaware law, “demonstrating that a party is a third-party beneficiary requires proof

   of three elements: (1) an intent between the contracting parties to benefit a third

   party through the contract; (2) an intent that the benefit serve as a gift or in

   satisfaction of a preexisting obligation to the third party; and (3) a showing that

   benefiting the third party was a material aspect to the parties agreeing to contract.”

   Reserves Dev. LLC v. Severn Sav. Bank, FSB, 2007 WL 4054231, at *18 (Del. Ch.

   Nov. 9, 2007); see also Amirsaleh v. Board of Trade of the City of New York, Inc.,

   2008 WL 4182998, at *5 (Del. Ch. Sept. 11, 2008); Madison Realty Partners 7, LLC

   v. AG ISA, LLC, No. 2001 WL 406268, at *5 (Del. Ch. Apr. 17, 2011). Samsung

   cannot satisfy any of these elements and therefore is not a third-party beneficiary to

   the SLA and cannot claim the benefit of the SLA’s forum selection clause.



                                             12
                                                                                  4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 18 of 26 PageID #: 1125




        A.      There is no evidence that the contracting parties intended to benefit a
                third party through the contract
             First, there is no evidence that the contracting parties intended to benefit

   Samsung as a third party through the contract. In contrast, the SLA explicitly

   disclaims all third-party rights except as expressly provided. Section 6.7, titled “No

   Further License: No Third Party Rights,” states:

              Nothing in this Agreement is intended to confer upon any Person,
              other than the Parties, their respective Affiliates, and their respective
              successors and assigns, any rights, remedies, obligations or liabilities
              under or by reason of this Agreement, except as expressly provided
              in this Agreement.46
   The parties to the SLA thus explicitly disclaimed “an intent . . . to benefit a third

   party through the contract.” Reserves Dev., 2007 WL 4054231 at *18.

             Where, as here, the parties’ agreement explicitly disclaims third-party

   beneficiaries, those third parties have no rights to enforce the agreement’s

   provisions. See Galvagna v. Marty Miller Constr., Inc., 1997 WL 720463, at *3

   (Del. Super. Ct. Sep. 19, 1997) (owner of property not an intended third-party

   beneficiary to contract between general contractor and subcontractor where contract

   excluded third-party beneficiaries); Empire Fire & Marine Insur. Co. v. Miller, 2012

   WL 1151030, at *5 (Del. Comm. Pl. Apr. 5, 2012) (party lacked standing where

   contract contained clear provision disclaiming intent to confer benefit on third

   parties).

   46
             SLA, D.I. 10-1 at 10 (§ 6.7).

                                                 13
                                                                                          4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 19 of 26 PageID #: 1126




          To overcome Sony’s and Imperium’s agreed disavowal of third-party rights,

   the forum selection clause would necessarily be required to express an intent to

   benefit third parties. It does not. The forum-selection clause, section 6.5 of the SLA,

   sets forth rights and obligations for specifically defined parties only: the “Licensee”

   (Imperium) and “Licensor,” (Sony, and its Affiliates). Third parties are granted no

   rights under the forum selection clause. As a result, because it was not explicitly

   granted rights by the parties, Samsung has no rights under the express terms of the

   SLA.

          Delaware courts routinely enforce such third-party benefit disclaimer

   provisions and there is no reason not to here. See United Rentals, Inc. v. RAM

   Holdings, Inc., 937 A.2d 810, 828 (Del. Ch. 2007) (“The Equity Commitment Letter

   explicitly disclaims that it confers rights on any third parties. Indeed, under New

   York and Delaware law, persons who are neither parties nor intended third party

   beneficiaries of a contract may not sue to enforce the contract’s terms.”); see also

   Peter Schoenfeld Asset Management LLC v. Shaw, 2003 WL 21649926, at *3 (Del.

   Ch. July 10, 2003) (stating that any suit by a corporation’s board to enforce a stock

   purchase agreement between two stockholders would be “irrelevant to that contract,

   as [the corporation] had no rights thereunder,” because of a “‘No Third Party

   Beneficiaries’” provision); Community Ass’n Underwriters of America v. Rhodes

   Dev. Group, Inc., 488 Fed. Appx. 547, 551 (3d Cir. 2012) (“More importantly, we


                                             14
                                                                                  4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 20 of 26 PageID #: 1127




   have held that a ‘no contractual relationship’ clause is evidence of the contracting

   parties’ intent not to create any third party beneficiaries.”); E.I. DuPont de Nemours

   and Co. v. Rhone Poulenc Fiber and Resin Intermediates, S.A.S., 269 F.3d 187, 196

   (3d Cir. 2001) (holding that even though DuPont had negotiated the contract on

   behalf of its subsidiary, it was not an intended third-party beneficiary in part because

   the parties intended to benefit only the signatories). No justification exists here for

   disregarding longstanding law and the contracting parties’ express contractual

   language disclaiming third-party beneficiaries.

      B.    There is no evidence the contracting parties intended that a third-party
            benefit serve as a gift or satisfaction of a preexisting obligation to the
            third party
           Second, there is no evidence that the contracting parties intended a third-party

   benefit to serve as a gift or satisfaction of a preexisting obligation to the third party.

   The Third Circuit has explained that under Delaware law, “if it was not the

   promisee’s intention to confer direct benefits upon a third party, but rather such third

   party happens to benefit from the performance of the promise either coincidentally

   or indirectly, then the third party will have no enforceable rights under the contract.”

   E.I. DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates,

   S.A.S., 269 F.3d 187, 196 (3d Cir.2001); see also Eastman Chemical Co. v. AlphaPet

   Inc., 2011 WL 6004079, at *8 (D. Del. 2011). Samsung has offered no evidence




                                              15
                                                                                    4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 21 of 26 PageID #: 1128




   that the contracting parties intended to confer on third parties the right to enforce the

   SLA.

           Just because a third-party may derive a benefit from performance of the parties

   under the contract does not render that party a third-party beneficiary. As the Court

   of Chancery held in Insituform of N. Am., Inc., “[i]f, however, it was not the

   promisee’s intention to confer direct benefits upon a third person, but rather such

   third party happens to benefit from the performance of the promise either

   coincidentally or indirectly, then such third party beneficiary will be held to have no

   enforceable rights under the contract.” 534 A.2d at 269. This is true here. Even if

   Samsung can claim some coincidental or incidental benefit to the SLA, that does not

   equate to it having enforceable rights under the agreement.

      C.      There is no evidence that benefiting the third party was a material
              aspect to the parties agreeing to contract
           Third, there is no evidence that providing a third-party benefit was a material

   aspect of Imperium’s and Sony’s license agreement. In fact, because Imperium was

   in active litigation against other mobile phone manufacturers at the time –

   manufacturers that were similarly situated then as Samsung is now – there is

   significant evidence that third-party benefits were expressly not a material aspect to

   agreeing to the contract.

           The context of Imperium’s settlement with Sony strongly indicates that the

   parties did not intend to create third-party beneficiaries, as Samsung claims. To be

                                              16
                                                                                   4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 22 of 26 PageID #: 1129




   clear, “both parties must in some manner express an intent to benefit the third-party

   before third-party beneficiary status is found.” Am. Fin. Corp.v. Computer Sciences

   Corp., 558 F. Supp. 1182, 1185 (D. Del. 1983) (emphasis added). No such evidence

   exists here. Furthermore, recognizing that Imperium settled with Sony on the eve of

   bringing suit against Samsung, contrary evidence abounds.

         In 2011, Imperium brought a patent infringement action against Sony, Apple,

   Nokia, Kyocera, LG, Motorola, and Research in Motion.             All seven parties

   ultimately settled with Imperium in 2013. 47 But at the time it settled, Sony was

   already supplying images sensors to at least Apple and Nokia,48 both of whom settled

   with Imperium within months of Sony. Imperium – and Sony – could not have

   intended to create the far-reaching third-party rights Samsung now claims or

   Imperium would have undercut its ability to settle with every company Sony

   supplied, parties with which Imperium was then actively negotiating.




   47
            See supra n.3.
   48
            See Ex. 1, Excerpt of Global and China CMOS Camera Module Industry
   Report, 2011-2012 (June 5, 2012) (“In 2011, the blockbuster in the CMOS image
   sensor industry was that Sony defeated Omnivision and won the iPhone 4S 8
   megapixel main camera orders from Apple.”); Ex. 2, Sony owns an estimated 40.2
   percent share of image sensor market, Digital Photography Review (May 4, 2015)
   (“. . . the front and back sensors in Apple's iPhone 6 models, both made by Sony.”)

                                            17
                                                                                4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 23 of 26 PageID #: 1130




   III.   The Eastern District of Texas is still the most appropriate forum for this
          dispute.
          As this Court recognized in 2015, at the early stages of this litigation, “the

   initial (if not dispositive) issue, [] is, has Imperium asserted infringement [in] the

   Texas litigation against products covered by the Sony Agreement.” Order Denying

   Samsung’s Motion for Expedited Proceedings, D.I. 18 at 2. This dispositive issue is

   still one that the Eastern District of Texas is best suited to assess as it reviewed all

   of the parties’ extensive briefing, it reviewed the parties’ expert reports, and it heard

   all of the parties’ testimony in the prior litigation between Samsung and Imperium.

   In contrast, if this Court maintains this action, it will have to duplicate the effort and

   time already undertaken by the Eastern District of Texas.

          First, Samsung has already consented to jurisdiction and venue in the Eastern

   District of Texas. Indeed, the parties litigated the same issues and transactional facts

   without Samsung moving to transfer venue or any other such objection in Texas

   based on party or witness convenience. As such, the private factors 49 here support




   49
           The private interest factors include “plaintiff’s forum preference as
   manifested in the original choice, . . . the defendant's preference, . . . whether the
   claim arose elsewhere, . . . the convenience of the parties as indicated by their relative
   physical and financial condition, . . . the convenience of the witnesses—but only to
   the extent that the witnesses may actually be unavailable for trial in one of the
   fora, . . . and the location of books and records (similarly limited to the extent that
   the files could not be produced in the alternative forum)” Jumara v. State Farm Ins.
   Co., 55 F.3d 873, 879 (3d Cir. 1995).

                                              18
                                                                                    4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 24 of 26 PageID #: 1131




   transfer of this Texas-related complaint to the court that presided over the Texas

   Action.

         Second, the Eastern District of Texas has both an extensive knowledge of the

   issues and allegations raised by Samsung’s SAC as well as an existing interest in

   adjudicating them, as that Court had jurisdiction over, heard all of the arguments

   relating to, resolved numerous disputes regarding, and presided over a six day jury

   trial in that hotly contested, four-year litigation. Judicial economy plays a prominent

   role in the transfer analysis. See In re Amendt, 169 Fed. App’x. 93, 96 (3d Cir. 2006)

   (describing “avoidance of duplicative litigation” as “the most important factor,”

   where defendants in the first-filed case commenced a second action seeking another

   “bite at the apple” on already-litigated issue). Indeed, in situations involving

   duplicative litigation, the Third Circuit and other courts have repeatedly found that

   judicial economy, or “the avoidance of duplicative litigation,” is the “paramount” or

   “most important” factor in the § 1404(a) analysis. Freedom Mortg. Corp. v. Irwin

   Fin. Corp., 2009 WL 763899, at *6 (D. Del. Mar. 23, 2009) (relying on “Delaware’s

   public policies promoting judicial efficiency and comity” in finding transfer of

   duplicative litigation warranted, despite Delaware forum-selection clause); see also

   Mitek Sys., Inc. v. United Servs. Auto. Ass’n, 2012 WL 3777423, at *2 (D. Del. Aug.

   30, 2012) (same).




                                             19
                                                                                  4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 25 of 26 PageID #: 1132




         Given the Texas Court’s extensive familiarity with the same technology, same

   patents, same issues, and same parties, the “public policies of the fora” also strongly

   favor transfer. The Eastern District of Texas has four years’ experience handling the

   same transactional facts and issues that Samsung raises in its complaint here. The

   Eastern District of Texas presided over the trial and other proceedings, and has

   extensive knowledge of the technology, the patents, the parties, and all the accused

   Samsung products.      It is also extensively familiar with—and has repeatedly

   considered—the issues related to Samsung’s Sony-license theory, including

   interpretation of the asserted patent claims, Samsung’s waiver, Samsung’s

   allegations of “concealment,” and Samsung’s interpretations of contract provisions

   (e.g., the definition of “Covered Third Party Products”). See Imperium IP Holdings

   (Cayman), Ltd. v. Samsung Elecs. Co., 203 F. Supp. 3d 755, 761 (E.D. Tex. 2016).

   Considering these facts and the relevant authorities, the public-interest factors50

   strongly support transfer.




   50
           The public interest factors include “the enforceability of the judgment, . . .
   practical considerations that could make the trial easy, expeditious, or inexpensive,
   . . . the relative administrative difficulty in the two fora resulting from court
   congestion, . . . the local interest in deciding local controversies at home, . . . the
   public policies of the fora, . . . and the familiarity of the trial judge with the
   applicable state law in diversity cases.” Jumara, 55 F.3d at 879.

                                             20
                                                                                  4556038v.1
Case 1:15-cv-01059-CFC-CJB Document 100 Filed 05/11/20 Page 26 of 26 PageID #: 1133




         What this Court stated in 2017 remains true today: “the countervailing

   interests of avoiding a second district court reviewing the same issues carries the

   day.” Order on Motion to Dismiss, D.I. 44 at 9–10.

                                     CONCLUSION

         For all of the foregoing reasons, Imperium requests that this Court transfer

   this case to the Eastern District of Texas.

                                           STRADLEY RONON
                                           STEVENS & YOUNG, LLP


                                                  /s/ Joelle E. Polesky
                                           Joelle E. Polesky (ID No. 3694)
                                           1000 N. West Street, Suite 1200
                                           Wilmington, DE 19801
                                           Tel: 302 295-4856
                                           Email: jpolesky@stradley.com

                                           Attorneys for Defendant, Imperium IP
                                           Holdings (Cayman), Ltd.
   OF COUNSEL:

   Gregory L. Ewing (to be admitted pro hac vice)
   Potomac Law Group, PLLC
   1300 Pennsylvania Avenue, NW
   Washington, DC 20004
   Tel: 202 204-3005
   Email: gewing@potomaclaw.com

   Dated: May 11, 2020




                                             21
                                                                              4556038v.1
